           Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 1 of 31



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


MARC SAVAGE and
RANDOLPH BLAKE

        Plaintiff,                                      Civil Action No.: 3:18-cv-30164

v.                                                      JURY TRIAL DEMANDED

THE CITY OF SPRINGFIELD and
SPRINGFIELD FIRE DEPARTMENT​​.
     Defendants.


  ___________________________________________________________________________

                            COMPLAINT AND JURY DEMAND
     _​ __________________________________________________________________________


         Plaintiffs,​ ​Marc Savage and Randolph Blake, by and through their undersigned counsel,

file this lawsuit against Defendants City of Springfield, and the Springfield Fire Department

alleging various violations of their civil rights pursuant to 42 U.S.C. §§ 1981, 1983 and 1988 and

the First and Fourteenth Amendment of the United States Constitution, Title VII of the Civil

Rights Act of 1964, M.G. L. c, 151 B, and M.G. L. 31, §1.

                                      I. INTRODUCTION

         Captain Marc Savage and Lieutenant Randolph Blake are African-American firefighters

employed by the Springfield Fire Department and the City of Springfield (“Defendants”).

Plaintiffs brings this action on behalf of themselves and similarly situated minority firefighters

who have been harmed by Springfield’s long-standing and well-established policy, custom, and




                                                 1
         Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 2 of 31



practice of opposing racial equality, enforcing racial subordination, engaging in favoritism

towards white firefighters, and retaliating against persons who protest racial discrimination.

                               II. JURISDICTION AND VENUE

   1. This Court has subject matter jurisdiction over the federal claims asserted in this action

       under 28 U.S.C. §§1331, 1332, 1337, 1338, 1343(a) (4) 1367.

   2. Venue is proper in this Court pursuant to 28 U.S.C. §1391(b), as defendants reside and

       conducts business in this District and as a substantial part of the events or omissions

       giving rise to the claims that occurred in this District.

   3. Plaintiffs assert state based claims under the supplemental jurisdiction of this court,

       pursuant to 28 U.S.C. §1367, to hear and decide claims arising under the laws of the State

       of Massachusetts. Jurisdiction is specifically conferred on the Court by 42 U.S.C.

       §2003-5(g).

   4. The Plaintiffs have exhausted their administrative remedies and complied with any

       statutory prerequisites by filing charges with the Equal Employment Opportunity

       Commission and the Department of Justice alleging race discrimination, harassment and

       retaliation on behalf of themselves and similarly situated firefighters. Plaintiffs have

       perfected their Right to Sue.

                               III. STATEMENT OF CLAIMS

   5. The instant lawsuit is for relief for Defendants’ violations of 42 U.S.C. §§ 1981, 1983

       and 1988 and the First and Fourteenth Amendment of the United States Constitution,

       Title VII of the Civil Rights Act of 1964, M.G. L. c, 151 B, M.G. L. 31, §1 as well as

       various common law tort claims.



                                                  2
     Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 3 of 31



                                          IV. PARTIES

6. Plaintiffs Marc Savage and Randolph Blake (hereinafter “Plaintiffs”) are residents of

   Springfield, Hampden County, Massachusetts (within this District).

7. Plaintiffs are employees of Defendants, City of Springfield and the Springfield Fire

   Department, P.C., (hereinafter “Defendants”).

8. Defendants are governmental entities who conduct business within this State and District,

   and at all times relevant to this lawsuit were managers of employees, such as Plaintiffs.

   As such, Defendants are to subject the jurisdiction of this Court. Defendants may be

   served process by serving its counsel Edward M. Pikula, City Solicitor for City of

   Springfield 36 Court Street 210 Springfield, MA 01103.

9. Defendants are employers as defined by above referenced statutes, and are subject to

   federal and Massachusetts anti-discrimination laws.

10. Defendants were provided multiple opportunities to resolve the concerns described herein

   prior to the filing of this lawsuit.

                            V. GENERAL ALLEGATIONS​​.

11. Marc Savage and Randolph Blake are African-American firefighters employed by the

   Defendants.

12. Plaintiff Captain Marc Savage is a highly decorated African-American Muslim member

   of the Springfield Fire Department (SFD) with 39 years of distinguished service to the

   city. He is one of only three members in the last 40 years to receive the department’s

   coveted Medal of Honor. His service has been honored with citations from the




                                              3
     Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 4 of 31



   Massachusetts State Senate, House of Representatives and Governor. He has also

   received multiple Hometown Hero Awards and is highly regarded in the community.

13. Plaintiff Lieutenant Randolph Blake is a 29 year veteran of the Springfield Fire

   Department who has numerous unit and individual citations​ ​for meritorious actions.

14. Joseph Conant is the former Commissioner and Appointing Authority of the Springfield

   Fire Department, He has a long history of manipulating the civil service process to

   support promotions of his favored candidates for various positions.

15. In 2013, a promotional examination for Deputy Fire Chief in the SFD was scheduled by

   the Commonwealth’s Human Resources Department (HRD), upon the request of the

   Commissioner Conant. Prior to the examination date, it was postponed.

16. HRD subsequently re-scheduled the examination for March 22, 2014 (one year later) and

   opened up the eligibility to District Fire Chiefs and Fire Captains.

17. On March 6, 2014, Commissioner Conant’s Deputy Chief of Administration, Jerold

   Prendergast emailed Luz Henriquez HRD’s Senior Compliance Officer to inquire about

   whether a sufficient number of persons had signed up for the scheduled examination. On

   the same day, Ms. Henriquez informed Deputy Prendergast via email that his request was

   being forwarded to HRD’s Examination Administrator, Karen Ambrose for review.

18. After considering the SFD’s question for two full days, Ms. Ambrose responded via

   email on March 8, 2014, stating that “[t]here were only 2 applicants for the Deputy

   Chief’s exam, however, since it was previously postponed, the exam will move forward.”

   In Ms. Ambrose email response, she also invited SFD to contact her with “any additional

   questions or concerns.” Ms. Ambrose response reflected careful consideration of SFD’s



                                             4
     Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 5 of 31



   need to fill a permanent position that had remained vacant for years, as well as a

   willingness to discuss any concerns SFD had regarding her decision to allow the

   examination to move forward.

19. As of at least March 8, 2014, Commissioner Conant was aware that there were only two

   (2) applicants for the Deputy Chief’s examination, and that the examination was still

   being administered as scheduled. Commissioner Conant was also aware that the only two

   (2) persons who signed up for the promotional examination were Captain Savage and

   Glenn Guyer (a White resident of Wilbraham).

20. Commissioner Conant acknowledged in a conversation with Captain Savage (described

   in detail below) that he was aware “early on” that HRD had decided to proceed with the

   examination despite having only two applicants.

21. For approximately two weeks (between March 8, 2014 and the date of the examination

   on March 22, 2014) Commissioner Conant could have canceled the examination, but he

   chose not to raise any objections to it moving forward with only two applicants.

22. Prior to the administration of the examination, most members of the SFD department,

   including the Commissioner Conant and Deputy Guyer, were well aware that the Deputy

   Fire Chief position was subject to a residency requirement, which could only be waived

   by the Mayor via application to the City of Springfield’s Department of Human

   Resources.

23. On March 13, 2013, HRD sent notices out to the SFD and examinees indicating that the

   exam was scheduled to be administered on March 22, 2014. While only two persons

   applied to take the Deputy Fire Chief exam (Savage and Guyer), six other persons



                                            5
     Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 6 of 31



   applied to take the District Fire Chief’s examination, which was identical to the Deputy

   Fire Chief examination and administered on the same day, in the same facility.

24. Accordingly, the rationale that there was some unreasonable administrative burden in

   administering the exam for only two applicants does not apply to these circumstances.

25. The examination was administered on March 22, 2014, as authorized by HRD. At the

   time, neither the Commissioner Conant nor any HRD officials raised any objections or

   concerns about administering the Deputy Fire Chief’s examination to only two

   applicants.

26. On May 29, 2014, HRD posted the scores from the March 22, 2014 to each applicants

   email account. Publication of the scores were greatly anticipated and widely known

   throughout the SFD on May 29, 2014.

27. Sometime between the posting of the scores on May 29, 2014, and June 5, 2014, a waiver

   of the residency requirement was sought by Deputy Guyer. The Executive Aid to SFD

   Commissioner, Dennis Ledger, informed Captain Savage that Deputy Guyer had sought a

   waiver from the City of Springfield’s Director of Human Resource, William Mahoney,

   who in turn forwarded the request to the Mayor, who summarily denied the request. At

   no time between announcing of the scores and the denial of Deputy Guyer’s waiver

   request did neither Commissioner Conant or any HRD officials raise any concerns about

   the posting of examination scores for only two applicants.

28. It was widely known and understood amongst the SFD leadership and staff that denial of

   the residency waiver request essentially meant that Captain Savage would become the




                                           6
     Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 7 of 31



   next permanent Deputy Fire Chief, since he was the only remaining eligible candidate for

   appointment to the position.

29. The appropriate course of action was so obvious that several SFD leaders and fire fighters

   in the department began to refer to Captain Savage as “Deputy.” For example on the

   morning of June 5, 2014 after the waiver denial, Dennis Ledger (Executive Aid to SFD

   Commissioner), greeted Captain Savage with “How you doing Deputy?” Captain

   Savage told Mr. Ledger that he did not share his optimism regarding the selection results

   because of the customary politics. Mr. Ledger responded by telling Captain Savage that

   once the waiver was denied there was no good reason why he would not be selected for

   the position and that “those are the politics!”

30. However, once it became clear to Commissioner Conant that his preferred white

   candidate for the permanent position of Deputy Fire Chief would not be eligible for

   appointment, he endeavored to keep the white candidate in the position on a provisional

   basis, and deprived Captain Savage of the permanent position. He accomplished this

   result by protesting HRD’s decision to administer the examination to only two applicants

   for the Deputy Fire Chief position, despite his prior support for the white candidate

   receiving consideration amongst only two applicants.

31. Approximately 97 days after the SFD Commissioner first became aware of HRD’s

   decision to move forward with administering the examination for two applicants, and

   approximately 97 days after Ms. Ambrose first invited the SFD contact her with “any

   additional questions or concerns,” the SFD Commissioner emailed Ms. Ambrose on June

   20, 2014 and pressured her into invalidating the examination results.



                                             7
     Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 8 of 31



32. The pressure tactics included questioning why HRD allowed only two applicants to take

   the examination on March 22, 2014. Commissioner Conant’s email clearly indicated that

   he was willing to address his “new” concerns with her superiors if she did not capitulate

   to his pressure tactics.

33. The pressure applied by Commissioner Conant ultimately had its desired effect. On June

   23, 2014, only three days after the Commissioner Contant’s subversive protest email, Ms.

   Ambrose informed SFD of HRD’s decision to cancel the examination results it posted on

   May 29, 2014, which in effect deprived Captain Savage of the Deputy Fire Chief

   position.

34. The contradictory nature of the circumstances surrounding SFD’s initial support and its

   subsequent opposition to the examination supports that Commissioner Conant’s

   opposition to Captain Savage’s selection was motivated by racial bias.

35. On or about July 8, 2014, the SFD Commissioner came to Captain Savages station on

   Carew Street. Before leaving he asked to speak to with Captain Savage. He began the

   conversation by informing Captain Savage that he had received some phone calls from

   various individuals informing him that Captain Savage was upset regarding the

   aforementioned behavior. Captain Savage asked him if he was aware that only two

   persons were taking the test from the beginning. At first, he told Captain Savage no.

   Captain Savage told him that it was hard to believe, given his close relationship with

   Deputy Guyer, that he never learned that the Deputy and Captain Savage were the only

   two taking the Deputy Chief examination. Eventually Commissioner Conant admitted to

   Captain Savage that he knew. Captain Savage asked Commissioner Conant why he



                                            8
     Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 9 of 31



   didn’t raise the issue earlier instead of waiting until June after the scores were published.

   Commissioner Conant said maybe he should have said something, added that he had “a

   lot on his plate and he’s not perfect.”

36. The concerted adverse actions by Commissioner Conant and the City of Springfield, who

   endorsed Conant’s conduct, deprived Captain Savage of the permanent Deputy Fire

   Chief position, despite his clear qualifications and eligibility for the position.

   Commissioner Conant was clearly predisposed to promoting the white applicant, as

   evidenced by his repeated attempts to maximize the white applicant’s opportunities to be

   selected, and subsequent elimination of Captain Savage opportunity to be selected once it

   became clear that Conant’s desired result could not be achieved via the waiver process.

   23. Captain Savage’s selection as Deputy Fire Chief would have been a tremendous

   benefit to the SFD, and a historic achievement for the City of Springfield given its

   well-documented record of failing to hire and promote underrepresented minorities. The

   failure to select Captain Savage for the permanent Deputy Fire Chief was a clear

   indication that SFD does not take seriously its own policies regarding equal employment

   opportunity.

37. Commissioner Conant’s conduct has caused Captain Savage tremendous mental anguish,

   emotional distress and humiliation, which he has endured since receiving notice of

   HRD’s cancelation of his passing examination score.

38. Captain Savage initially experienced feelings of shock and disbelief at Commissioner

   Conant’s conduct, followed by sadness, physical tension, sleep deprivation and loss of

   appetite.



                                              9
     Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 10 of 31



39. Commissioner Conant’s conduct has also caused Captain Savage and similarly situated

   minority firefighters considerable anxiety regarding their prospects for receiving fair and

   unbiased promotion consideration by the SFD.

40. Commissioner Conant’s conduct has also destroyed morale amongst African-American

   and other minority firefighters of the SFD regarding their prospects receiving fair and

   unbiased promotion consideration by the SFD.

41. On September 24, 2014, at a recorded civil service status conference, Commissioner

   Conant acknowledged that he was aware “before the examination” that only two

   applicants applied, and that HRD had decided to proceed with the examination despite

   having only two applicants. Conant also acknowledged that he neglected to raise any

   concerns to HRD regarding their decision to proceed with the examination for over three

   months.

42. Commissioner Conant’s admissions are sufficient to support that HRD was pressured into

   changing course by an appointing authority seeking inconsistent application of civil

   service rules for his own unethical and discriminatory agenda.

43. On approximately May 29, 2014, Captain Savage was informed by the Massachusetts

   Human Resources Division that he passed the District Chiefs exam administered by them

   on March 22, 2014. The eligibility list for this same exam was posted on approximately

   August 18, 2014.

44. Shortly after Captain Savage filed his Civil Service appeal on July 3, 2014, which

   included allegations of unlawful discrimination, Captain Savage approached District

   Chief John Murphy and requested that he be trained on how to use Telestaff as it relates



                                           10
     Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 11 of 31



   to calling members back for overtime. District Chief Murphy informed Captain Savage

   that he saw no problem with that, yet he would have to ask District Chief Michael Greco

   if it was alright to do so.

45. A few days later, Captain Savage was informed by District Chief Murphy that District

   Chief Greco told him that Captain Savage would have to wait until he was a Permanent

   Captain for six (6) months before he could be trained. Captain Savage articulated to

   District Chief Murphy and District Chief Greco that since he had already passed the exam

   the circumstances warranted that he be trained in the event that interviews for District

   Chief are scheduled so he would be better prepared to fill the role if he were to be

   selected. Captain Savage then asked District Chief Vincent Neffinger for his opinion and

   he supported their decision not to provide Captain Savage the requested training.

46. Captain Savage filed a discrimination complaint with the MCAD on September 5, 2014.

47. Approximately 3 weeks prior to the interviews scheduled on November 5, 2014 for

   District Chief, Captain Savage was informed by District Chief Murphy that he would

   need to conduct an evaluation of Captain Savage for the upcoming interviews.

48. On or about October 15, 2014, District Chief Murphy sat down with Captain Savage to

   review his evaluation of Captain Savage. Captain Savage not only was shocked by his

   unfair rating in the categories listed, he was disturbed by District Chief Murphy’s

   comment that Captain Savage was not ready to act in the District Chief position due to

   the fact that he was not fully trained in the operation of Telestaff.




                                             11
     Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 12 of 31



49. Captain Savage found it perplexing that due to the very training that he requested to

   prevent this sort of situation, he was being eliminated from any chance of promotion

   based upon his lack of training as it relates to Telestaff.

50. Captain Savage respectfully explained to District Chief Murphy that, by putting this

   language in the evaluation and saying that Captain Savage was not ready to act as a

   District Chief on a temporary basis, he was essentially undermining Captain Savages’

   chances for a promotion to District Chief.

51. On a one to five scale, District Chief Murphy rated Captain Savage a three on 10 of the

   14 categories listed in the evaluation sheet. Captain Savage found this to be strange since

   approximately 1 year prior he was rated 5’s and 4’s in the same categories when he was

   being considered for promotion to Captain.

52. Captain Savage shared his concerns with District Chief Vincent Neffinger and within a

   few days District Chief Murphy changed his evaluation twice, but District Chief Murphy

   maintained his position that Captain Savage was not ready to assume the role of District

   Chief in any capacity until he had more training.

53. Captain Savage requested that he be evaluated by a different District Chief. A few days

   later Captain Robert Fancy (a white District Chief Candidate with only 12 years on the

   job) was placed in the acting District Chief position for the night. Captain Savage asked

   him had he been trained, and he told Captain Savage yes. Captain Savage asked him

   what training he received and he told Captain Savage that he was trained for a few hours

   and was told he knew everything else so he was allowed to be Acting District Chief.




                                             12
     Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 13 of 31



54. Interviews resulted in the promotion of Captain Jaime Erickson and Captain Brian

   Pereira to Temporary District Chiefs. These promotions took effect on November 17,

   2014 at 0800 hrs. Also on this date District Chief Murphy was being transferred from

   Captain Savage’s District Chief to District Chief in another group.

55. On the morning of November 17, 2014 Captain Savage asked District Chief Murphy

   (before he left) if he felt Captain Savage was ready to assume the role of District Chief on

   an acting basis and he told Captain Savage “No”. At this moment District Chief Greco

   walked in the office and joined the conversation. District Chief Murphy told District

   Chief Greco and Captain Savage that since he had not had the chance for him and

   Captain to respond to fire in the District Chief car and see firsthand how Captain Savage

   function as an IC that he wasn’t going to approve that Captain Savage was ready to

   assume the role of District Chief in any capacity.

56. Captain Savage reminded Murphy that no captain or current District Chief, not even

   himself, ever had to meet that requirement to be Acting District Chief. Captain Savage

   articulated to District Chief Greco that this was disparate treatment.

57. District Chief Greco did tell District Chief Murphy that he should not have these criteria

   for Captain Savage in determining his readiness to be Acting District Chief.

58. The department promoted Captain Erickson, a white candidate with 17 years on job

   (compared to Captain Savage’s 36 years), to temporary District Chief and he has only

   had approximately 5 hours of training, and has never been Acting District Chief prior to

   his promotion, and never had to get in “the car” and be evaluated as an Incident

   Commander (IC).



                                            13
     Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 14 of 31



59. District Chief Murphy is a golfing buddy of Commissioner Conant and close friend of

   Deputy Guyer. Deputy Guyer had the final say on the authorization of who acts in the

   District Chief position. Deputy Guyer should have recused himself from evaluating who

   would act in the District Chief position, in light of Captain Savage’s prior complaint that

   Guyer was discriminatorily favored in the Deputy Chief promotions process.

60. The SFD senior managers should have taken corrective action to modify District Chief

   Murphy’s behavior but they chose to allow it to continue for discriminatory and

   retaliatory reasons.

61. The promotion standards and criteria applied to white candidates were lower than the

   standards applied to Captain Savage, with respect to consideration for District Chief and

   Acting District Chief positions. The disparate treatment was retaliation for Captain

   Savage filing discrimination complaints.

62. On April 2, 2016. Commissioner Conant ordered District Chief Michael Hess to

   discipline Captain Savage by giving him an unwarranted verbal warning for allegedly

   failing to properly train a recruit. Chief Hess informed Captain Savage that he agreed

   that this action lacked merit and was unwarranted.

63. Captain Savage was not afforded the due process that is normally provided before

   discipline is ordered. No investigation was conducted and he was not provided any

   opportunity to respond prior to the Commissioner’s order of discipline.

64. This action came one day after City Council members called for the enforcement of the

   residency ordinance by the Springfield Fire Department. Commissioner Conant was well

   aware that Captain Savage is a supporter of the City Council’s actions to address the



                                            14
     Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 15 of 31



   discriminatory enforcement of the residency ordinance, and the timing of the Council’s

   action and Commissioner’s action was not coincidental.

65. This was a clear attempt to fabricate documentation to support a false claim that Captain

   Savage is not qualified to be a District or Deputy Chief, and smear his good name and

   career after 38 years of distinguished service to the City. Captain Savage had serious

   concerns that the Commissioner would continue to misuse his position and authority to

   discredit him.

66. Captain Savage brought charges against a disrespectful subordinate and over two months

   had passed and Savage had yet to hear from the Commissioner as it related to the

   discipline to be leveled. It is rather odd that Commissioner Conant was so quick to

   discipline Captain Savage on a meritless claim with no due process, but couldn’t decide

   on the discipline for a white subordinate who clearly disrespected Captain Savage.

67. Captain Savage also brought charges against another subordinate for disobeying a

   directive which, after two months of waiting, resulted in no discipline because the

   Commissioner deemed the matter to be a mere misunderstanding. It was fairly obvious

   that the Commissioner Conant was attempting to dilute Captain Savage authority and

   mischaracterize him as a “problematic” candidate for the positions of District or Deputy

   Chief.

68. Commissioner Conant's blatant retaliation against Captain Savage was unlawful, violated

   department policy and should not have been tolerated by city officials responsible for

   oversight of the department.




                                            15
     Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 16 of 31



69. Captain Savage requested that City of Springfield’s Human Resources Department take

   immediate action to address Commissioner Conant's discriminatory and retaliatory

   conduct. The conduct was never addressed.

70. The Springfield Fire Department, with assistance from the City’s Law department has

   pursued a persistent campaign of retaliation against Captain Savage for complaining

   about discrimination, including denial of training (first week of July 2014), unfair

   evaluations (October 15, 2014 and November 17, 2014), unwarranted disciplinary action

   (April 2, 2016), biased investigatory findings of mischaracterized events (August 15,

   2017), and investigating non-existent rules and regulations to harass, intimidate, and

   frustrate (November 01, 2017).

71. In addition to the above described disparate treatment and retaliation, which has

   contributed to a hostile work environment for Plaintiffs and other similarly situated

   minority firefighters, Captain Savage has been subjected to offensive anti-Muslim

   comments.

72. The offensive comments included a statement by a firefighter that if Captain Savage

   “were made a Deputy that everyone would have to pray five times a day” and referring to

   Muslims as “towel heads." Another firefighter accused Captain Savage of being a

   "fundamentalist Muslim" and who hates women, which is wholly false and defamatory.

   Those charges against Captain Savage were never sustained. Other firefighters have

   posted offensive images and messages on SFD social media platforms that demean and

   promote negative stereotypes of African-Americans and Muslims.




                                            16
     Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 17 of 31



73. A number of the offensive comments and images were posted by Springfield Fire

   Department supervisors and department personnel during the departments business hours,

   and in some instance the offensive content was posted by SFD personnel while they were

   on duty. For example, on August 24, 2015, Brian Conner posted the an offensive image

   mischaracterizing “Muslim Family Values” while he was on duty. The image depicted a

   muslim father figure shooting is daughter in the head. Several other demeaning images

   were posted my SFD members that encouraged violence against African Americans and

   Muslims,

74. These hateful and offensive images continue to be posted on Springfield Fire Department

   affiliated social media pages, well over a year after Complainant first alerted Defendants

   to the seriousness of the problem. Defendants have failed to take prompt and effective

   remedial action to address the hostile work environment being fostered by the continued

   posting of racist and Islamophobic images by its employees.

75. The Springfield Fire Department work schedule records for 2016 confirms that Conners

   posted this image while on duty in one of at least two Facebook pages dedicated to SFD

   personnel. The first page is titled “SFD Active and Retired Members Only”, which at the

   time had 154 members many of who are department supervisors. The second page was

   titled “SFD Exclusive Members Only,” which has 83 members, many of whom are

   department also supervisors.

76. Most recently a Springfield firefighter anonymously posted message on​ ​Facebook in

   August of 2018, specifically targeted at Captain Savage and Lieutenant Blake. The post

   suggested that because of their vocal opposition to discrimination and their advocating



                                           17
     Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 18 of 31



   the enforcement of the residency ordinance, that fellow firefighters should, if the

   opportunity presents itself, leave Captain Savage and Lieutenant Blake to die in a fire.

   Defendants have refused Plaintiff’s request to be placed on non-disciplinary leave with

   pay, per Department Policy and Procedure, while an investigation is conducted to

   determine which firefighter(s) are advocating the endangerment of Plaintiffs’ lives.

77. Under well-established agency principles, any knowledge held by the supervisors in these

   SFD Facebook groups will be imputed to their employer. A number of the persons

   posting the offensive images were supervisors, including Lieutenant Joseph Santa Maria,

   Lieutenant Lewis Gaston, Lieutenant Michael Ireland, and Repair Supervisor Steve

   Balboni.

78. The Springfield Fire Department and the City of Springfield have a long and disturbing

   history of discriminating against minority firefighters. The department’s applicant flow

   data demonstrates statistically significant underrepresentation of minority firefighters in

   hiring and promotions.

79. Captain Savage was retaliated against for voicing his concerns about harassment and

   Defendants’ discriminatory refusal to enforce its own residency requirement in its hiring

   and promotions. Captain Savage has filed complaints at the MCAD citing a variety of

   discriminatory conduct on the basis of race, religion and protected activity.

80. Captain Savage was also the lead plaintiff in a lawsuit before the Massachusetts Superior

   Court seeking enforcement of the residency requirement. Lieutenant Blake was also a

   named Plaintiff. In the lawsuit, Plaintiffs alleged that Defendants’ failure to enforce the

   requirement has disadvantaged them and other minority firefighters in hiring and



                                            18
     Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 19 of 31



   promotions. The Court's finding on February 14, 2017 that the residency requirement is

   valid and enforceable generated a great deal of additional hostility among Defendants’

   leadership towards Plaintiffs.

81. On June 14, 2017, Captain Savage testified at a hearing before the Massachusetts

   Commission Against Discrimination regarding the prevalence of racial and religious

   harassment in the department.

82. On August 15, 2017, Captain Savage was subjected to adverse actions as result of the

   above referenced protected activity. On August 15, 2017, he received a letter stating that

   Captain Savage was being suspended, transferred and threatened with termination for

   reasons that are demonstrably pretextual. In his entire career, he had never been cited, or

   spoken to, for performance issues or unacceptable behavior, and was not afforded the

   opportunity to address the concerns cited in Defendants’ suspension notice prior to their

   findings. Defendants also failed to follow their own progressive discipline policy.

83. On August 20, 2018, a magistrate judge reviewing the suspension determined that

   Defendants (more specifically Guyer) and City’s behavior was arbitrary and capricious

   and suggested that the suspension of Captain Savage be removed.

84. Specific instances are well documents of Defendants selectively allowing white SFD

   Members to illegally retain civil service positions, while denying minority opportunities

   for advancement.

85. For example, Defendants allowed the promotion of Lt. Michael Kneeland (Notice

   2016-27) to Temporary Captain on or about August 29, 2016. This promotion was done

   without following Civil Service procedures, including issuing a Human Resource



                                           19
     Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 20 of 31



   invitation letter and interviewing for the position. Only after the Lieutenant Blake

   complained that Civil Service procedures was not followed did Respondent SFD attempt

   to retroactively simulate an interview process six (6) weeks after SFD had already chosen

   its preferred white candidate Lieutenant Kneeland. Unlawful bias may be inferred from

   Defendants failure to follow their own policies or guidelines regarding promotions.

86. Another Temporary Captain position opened in July 2017. The interview panel consisted

   of Deputy Guyer and Ms. Erica Floyd. This was not a proper SFD promotional interview

   panel as department policy (SFD P&P 102.32 Promotion Process) at that time, required

   the presence of one (1) Deputy, (2) District Chiefs, and the Fire Marshall. Additionally,

   drug testing and a written evaluation from applicant’s superiors were supposed to be

   completed for each each candidate. This was also not done, which further inserted

   subjectivity in promotion decisions that the procedures were designed to minimize.

87. After Lieutenant Blake complained about the process not being followed, SFD

   immediately changed its procedures to conform the rules to its haphazard approach to

   promotions. This instance of Defendants failing to follow their own policies further

   evidences a discriminatory motive.

88. On another occasion on or about March 8, 2018, the Springfield Fire Department (SFD)

   held promotional interviews for a position of Captain (SPRO18- 0004). The interviews

   did not afford fair treatment of all applicants. For instance, SFD’s Policy 102.32

   (Promotion Process) outlines the interviewing protocol, which includes requesting from

   each applicant a Promotional Evaluation Form. The policy clearly states that “[f]or those

   seeking the position of Captain these forms are sent to the District Chief. ” Defendants



                                           20
     Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 21 of 31



   did not comply with this important requirement, which helps to ensure that promotional

   decisions are based on merit. Compliance with the evaluation form requirement was

   ignored because SFD had already preselected its favored white candidate, Lieutenant

   Kneeland.

89. A drug test was also required in the promotional process for the SPRO18- 0004 Captains

   promotion, pursuant to Article 49 sec. 4 (Local 648 CBA), which states that those

   “indicating a willingness to be promoted to a permanent civil service within the

   bargaining unit shall be tested for the presence of drugs/alcohol, and the test result shall

   be considered as part of the promotional process” (Local 648 CBA 49.04). Again,

   Defendants did not comply with this requirement because SFD had already preselected

   their favored white candidate.

90. Another example of Defendant’s arbitrary enforcement of rules that disadvantaged

   minority members was Defendant’s failure to enforce the City’s residency requirement in

   civil service promotions. Even after Superior Court Judge Sweeney opined that the

   City’s residency ordinance is valid and enforceable, SFD’s appointing authority have

   refused to enforce the ordinance, which has disproportionately disadvantaged minority

   applicants in the selection process for chief positions. This directly impacts the Plaintiffs

   because Defendant's’ refusal to enforcement the ordinance at the highest ranks of the

   SFD has prevented a substantial number of promotion opportunities from opening up at

   the Captains rank. Plaintiffs and other well qualified minority members are being harmed

   by Defendants bias motivated failure to enforce its own selection requirements.




                                            21
     Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 22 of 31



91. Another example of Defendant’s arbitrary enforcement of rules that disadvantaged

   minority members its SFD’s attempt to retroactively exclude district chiefs’ from

   compliance with the City’s residency requirement, despite already being admonished by

   Judge Sweeney in an open court proceeding regarding the illegality of doing so.

92. Another example of Defendant’s arbitrary enforcement of policies that disadvantaged

   minority members are its unfair and biased investigative and disciplinary practices.

   Respondent SFD, along with City’s tacit consent, has routinely applied its investigative

   policies and procedures in an arbitrary manner that disadvantaged minority members.

   When minority members are accused of violating policy, SFD’s investigations are

   typically swift, aggressive and overreaching. When white members are accused of

   violating policy, SFD is often slow to investigate, if it does so at all, and the

   investigations are often purely cosmetic.

93. Defendants’ investigations appear to be primarily concerned with shielding white

   members from accountability to the department rules. For example, no action was taken

   against numerous white members found responsible for posting racist and anti-muslim

   images on a SFD website in 2016-2017. No actions were taken Lieutenant Kneeland for

   fabricating charges (with the complicit support of Conant, Guyer and Murphy) against

   Lieutenant Blake and Captain Savage in 2017. No investigation or actions were taken

   against Deputy Guyer and Lieutenant Kneeland for bullying and harassment charges

   submitted by Lieutenant Blake and Captain Savage on August 31, 2017.

94. Several other minority firefighters can attest to Defendants’ arbitrary and disingenuous

   investigative and disciplinary practices.



                                               22
     Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 23 of 31



95. Another recent example of the arbitrary enforcement of rules that disadvantaged minority

   members was Defendant allowing Acting Director of Training, Captain Robert

   McCaffrey, to return to a civil service position after serving in a non-civil service

   position for approximately 4 years. He was not required to show that he had taken an

   official leave of absence from civil service or to take a civil service exam for the position.

96. Another similar example of arbitrary enforcement, was Defendants’ allowing former

   Commissioner Conant to return to a civil service position (Deputy Chief) after serving in

   a non-civil service position for approximately 6 years beginning in 2012. He was also

   not required to show that he had taken an official leave of absence from civil service or

   that he had taken a civil service exam for the position. Even if Conant had properly taken

   a leave of absence, the maximum number of years he could have maintain his civil

   service standing was 5 years. Respondents decision to place him back into a civil service

   position after a 6 year absence is a violation of the clear requirements of M.G.L. 31 sec.

   37, and constitutes additional evidence of discriminatory animus.

97. Another rather glaring of example of the arbitrary enforcement of rules that

   disadvantaged minority members, is the SFD’s contention that since “Captain Savage

   was Lt. Blake’s supervisor”, . . . “Therefore the Commissioner determined the additional

   updated forms could not be either completely objective or helpful.” The offensive and

   stereotypical inference that a Black Captain could not possibly offer an objective

   assessment of a Black Lieutenant that he has closely supervised, is totally inconsistent

   with the maximum deference white supervisors are routinely granted regarding their

   assessments of their supervisees.



                                            23
       Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 24 of 31



98. SFD members at the rank of District Chief and higher were all required to sign

   agreement that the would move into the city to comply with the City’s residency law.

   Defendants’ failure to enforce those contracts such non-residents has harmed Plaintiff

   and similarly situated employees as third party beneficiaries to those contracts.



                              VI.    CAUSES OF ACTION

                                     COUNT ONE
                                (TITLE VII VIOLATION)


99. Plaintiffs incorporate by reference as if fully stated herein, the above paragraphs.

100.    Defendant’s actions and failure to act constitute a violation of Title VII of the Civil

   Rights Act of 1964, as amended ("Title VII").

101.    This suit is being brought within 90 days of the receipt by Plaintiffs’ of Right to Sue

   letter issued by the EEOC and U.S. Department of Justice.

102.    Defendants have discriminated against Plaintiffs by treating them differently from

   and less favorably than similarly situated white employees and subjecting them to race

   based harassment, discrimination in discipline, discriminatory hiring and promotion

   practices, and other differential treatment on the basis of their race affecting their health,

   well being and compensation in violation of Title VII.

103.    Defendants have subjected Plaintiff’s to disparate treatment and Defendant’s policies,

   practices, and/or procedures have had a disparate impact on Plaintiffs with respect to the

   terms and conditions of their employment.

104.    Defendants’ conduct has been intentional, deliberate, willful, malicious, reckless,



                                             24
       Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 25 of 31



   and/or conducted in callous disregard of the rights of Plaintiffs entitling them to punitive

   damages.

105.    By reason of the continuous nature of Defendants’ discriminatory conduct, which

   persisted throughout the employment of the Plaintiffs up until the present, Plaintiff are

   entitled to the application of the continuing violations doctrine to all violations alleged

   herein.

106.    As a result of Defendants conduct alleged in this Complaint, the Plaintiffs have

   suffered harm, including but not limited to: lost wages, lost back pay and front pay, lost

   benefits, lost interest and attorneys' fees and costs.

107.    Plaintiffs are entitled to recover such monetary and other damages, punitive damages,

   interest, and attorneys' fees and costs from Defendants under Title VII.

108.    As a further result of Defendants’ unlawful conduct, suffered inter alia, impairment to

   their name and reputation, humiliation, embarrassment, emotional and physical distress,

   and mental anguish. Plaintiffs are entitled to recover damages for such injuries from the

   Defendants under Title VII.

109.    By reason of Defendants’ discrimination. Plaintiffs are entitled to all legal and

   equitable remedies available for violations of Title VII, including damages for all willful

   violations, prejudgment interest, attorneys' fees, costs, and other compensation.

                                         COUNT II
                                 (VIOLATION of M.G.L. c. 15IB)

110.     Plaintiffs incorporate by reference as if fully stated herein, the above paragraphs.

111.    Defendants have engaged in systematic discriminatory mistreatment of Plaintiffs

   based on their race and protected activity.


                                              25
       Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 26 of 31



112.    By its actions and inactions as described herein. Defendants discriminated against

   Plaintiffs through, inter alia: (a) disparate treatment: (b) discriminatory application

   policies, practices and procedures regarding hiring, promotions, discipline, leave,

   investigations and training, in violation of M.G.L. c. 151B.

113.    Defendants caused, attempted to cause, contributed to. or caused the continuation of

   racial discrimination, in violation of the M.G.L. c. 151B.

114.    As a result of Defendants’ conduct, the Plaintiffs has suffered harm, including but not

   limited to: emotional distress, lost wages, lost back pay and front pay, lost benefits, lost

   interest and attorneys' fees and costs.

                                       COUNT III
                              (VIOLATION of M.G.L. 31 sec. 1(e))

115.    Plaintiffs incorporate by reference as if fully stated herein, the above paragraphs.

116.     Defendants have failed to assure fair treatment of all applicants and employees in all

   aspects of personnel administration without regard to race and color,



117.     Defendants have failed assure that all employees are protected against coercion are

   protected from arbitrary and capricious actions.

118.    Since Defendants are responsible for ensuring that policy and procedures for civil

   service hiring are being appropriately and consistently applied to SFD members,

   regardless of race, their failure to consistently apply policies and hold decision makers

   accountable to merit principles constitutes a violation of Plaintiffs and similarly situated

   minority firefighters constitutional rights.

                                       COUNT IV
                                 (UNLAWFUL RETALIATION)
                                             26
       Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 27 of 31




119.    Plaintiffs incorporate by reference as if fully stated herein, the above paragraphs of

   this Complaint.

120.    Shortly   after   Plaintiffs   voiced     their concerns regarding     harassment and

   discrimination, Defendants retaliated against Plaintiffs by subjecting them to unwarranted

   adverse actions including but not limited to, racial harassment, withdrawal of

   management support and unwarranted discipline, unfair evaluations, excessive scrutiny

   and denied employment opportunities.

121.    Plaintiff were subjected to such adverse actions because of their protected activity.

122.    Defendants retaliatory conduct was calculated to dissuade employees from

   complaining about discrimination and violations their constitutional rights.

                                         COUNT V
                                  (NEGLIGENT SUPERVISION)

123.    Plaintiffs incorporate by reference as if fully stated herein, the above paragraphs.

124.    When Plaintiffs complained to Defendants regarding the discrimination and

   harassment, Defendants breached their their duties under state and federal employment

   law to investigate Plaintiffs’ complaint and hold its supervisors accountable for

   remedying the discrimination and harassment.

125.    As a result of Defendants’ conduct, the Plaintiffs have suffered harm, including but

   not limited to: emotional distress, lost wages, lost back pay and front pay, lost benefits,

   lost interest and attorneys' fees and costs.

                                     COUNT VI
                  (INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS)




                                                27
       Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 28 of 31



126.    Plaintiffs incorporate by reference as if fully stated herein, the above paragraphs of

   this Complaint.

127.    Defendants intended to inflict emotional distress on Plaintiff and knew, or should

   have known, that emotional distress was the likely result of their conduct.

128.    Defendants’ conduct was extreme and outrageous, beyond all possible bounds of

   decency, and was utterly intolerable in a civilized community.

129.    Defendants’ actions of were the cause of the Plaintiffs’ distress

130.    The emotional distress sustained by the Plaintiffs was severe and of a nature that no

   reasonable person could be expected to endure.

                                   COUNT VII
                     (​​CONSTITUTIONAL EQUAL PROTECTION​)


131.    Plaintiffs incorporate by reference as if fully stated herein, the above paragraphs.

132.    Springfield violated the Fourteenth Amendment guarantee of equal protection and

   freedom from racial discrimination by failing to enforce its residency ordinance, as well

   opposing racial equality, enforcing racial subordination, engaging in favoritism towards

   white firefighter and employees, and retaliating against persons who protest racial

   discrimination.

133.    Defendants sought through the arbitrary and capricious enforcement of policy to deter

   Plaintiffs and other minority firefighter from enjoying their First Amendment rights to

   freedom of speech and to petition the government for redress of grievances.




                                             28
       Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 29 of 31



134.    Defendants have allowed SPD’s appointing authority to arbitrarily and inconsistently

   apply policies and procedure to achieve predetermined results that advantages white

   members, and disadvantages racial minorities.

135.    Defendants’ unconstitutional unequal enforcement, discriminatory practices, and

   custom caused Plaintiffs to suffer damages compensable pursuant to 42 U.S.C. § 1981

   and § 1983.

136.    Defendants are policymakers for the City of Springfield and their decisions caused

   Plaintiffs to suffer damages compensable pursuant to 42 U.S.C. § 1981 and § 1983.

137.    Defendants’ unconstitutional policy, practice, and custom violates the rights of all

   minority employees, students, and citizens of the City of Springfield.

                                      COUNT VII
                                 (BREACH OF CONTRACT)

138.    Plaintiffs incorporate by reference as if fully stated herein, the above paragraphs.

139.    SFD members at the rank of District Chief and higher were all required to sign

   agreement that the would move into the city to comply with the City’s residency law.

140.     In light of the language of the contracts and legislative history of the City’s residency

   requirement aimed at promoting greater diversity in fire department hiring and

   promotions, Plaintiffs were intended beneficiaries of those contracts.

141.    A large number of Chiefs and Deputy Chiefs have breached those contracts.

142.    Defendants’ failure to enforce those contracts against such non-residents has harmed

   Plaintiff and similarly situated employees as third party beneficiaries to those contracts.

                                         COUNT VIII
                                   (​​PUNITIVE DAMAGES​)



                                              29
       Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 30 of 31



143.    Plaintiffs incorporate by reference as if fully stated herein, the above paragraphs.

144.    Defendants showed willful misconduct, malice, wantonness, oppression, or that want

   of care which would raise the presumption of conscious indifference to consequences.

145.    Plaintiffs are entitled to an award of punitive damages in the amount to be determined

   in the enlightened conscience of a fair and impartial jury, not as compensation to

   Plaintiffs, but solely to punish, penalize or deter Defendants from such wrongful conduct

   in the future.

                                 PRAYER FOR RELIEF

146.    WHEREFORE, Plaintiffs request judgment against Defendants as follows:

    A. Declare that the Defendants violated the First and Fourteenth Amendments to the

   United States Constitution;

   B. Enter Judgment for the Plaintiff and against the Defendants on all Counts;

   C. Enjoin the City of Springfield from engaging in its present practices in violation of the

   laws cited herein;

   D. Award damages sufficient to compensate Plaintiffs, in an amount to be proven at trial;

   E. Award punitive damages;

   F. Certify the class harmed by Springfield’s discriminatory hiring and promotion

   practices pursuant to Fed. R. Civ. P. 23, certify Plaintiffs as representatives of the class,

   and designate Plaintiffs’ counsel as counsel for the class;

   G. Establish a reparations fund for persons harmed by the Springfield’s discriminatory

   hiring and promotion practices;

   H. Award attorney’s fees and expenses and costs



                                             30
        Case 3:18-cv-30164-KAR Document 1 Filed 10/09/18 Page 31 of 31



       I. Award such other and further and different relief as this court deems just and

       appropriate.

                                       JURY DEMAND 
 
Plaintiffs demands a trial by jury on all counts. 


Respectfully submitted this 9th day of October 2018.
By Plaintiff’s Attorney
/s/ Arnold J. Lizana III       
MA BBO No. 546161 
 
Law Office of Arnold J. Lizana III P.C. 
1350 Main Street, Suite 302 
Springfield, Massachusetts 01103 
(877) 443-0999 
alizana@attorneylizana.com




                                               31
